Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 08/03/2022 regarding 35 U.S.C 102 rejection for claim 1 have been fully considered but they are not persuasive. Applicant argues the prior art of record, Krebs (US 2011/0131753), does not disclose or suggest “wherein the cleaning fluid supply is arranged for supplying the cleaning fluid while the dirty fluid is being drained (refer to pages 8-9 of Applicant’s Remarks). However, Examiner respectfully disagrees in view of the embodiment of figure 8 in Krebs.
In this embodiment, Krebs discloses a cleaning device comprising a steam delivery system (defined to be the cleaning fluid supply; paragraph 0013), a vacuum source (defined to be the dirty fluid drain), and a cleaning implement (defined to be the surface interaction layer). The vacuum source within Krebs is adapted to contact the surface to be cleaned and to draw moisture and debris from the surface thereby, meeting the limitation of removing dirty fluid from the surface (paragraph 0017). Additionally, the embodiment of figure 8 in Krebs is configured to perform simultaneous vacuuming and steam mopping functions (i.e. supplying fluid to the surface to be cleaned) for improved bare floor cleaning (paragraph 0043). Therefore, the cleaning device is capable of supplying the cleaning fluid (defined to be the fluid from the fluid supply tank which is generated into steam and supplied to the surface to be cleaned, paragraph 0045) while the dirty fluid is being drained from the vacuum source (paragraph 0017), as required by the claim. 
The above clarification addresses Applicant’s arguments under 33 U.S.C 102 for claims 2-5 and 11 as well as arguments under 35 U.S.C 103 for claims 6 and 8-10. 
Lastly, Applicant’s amendment to claim 7 regarding the removal of the term “preferably” overcomes the 35 U.S.C 112(b) rejection from Office Action filed on 05/05/2022. Therefore, the new grounds of rejection relies on an additional teaching reference as necessitated by the amendment. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krebs (US 2011/0131753).
The embodiment of figure 8 in Krebs (fig 8, provided below) is being used in this rejection however, some identical features and reference numbers are shown in the first embodiment of figures 1-7. See those figures for reference numbers. 
Regarding claim 1, Krebs discloses a cleaning device (item 10’, figure 8, similar to item 10 in figure 1 which shows the entire structure of cleaning device), comprising:
a surface interaction layer (item 14, figure 2);
a cleaning fluid supply (according to the Thermal Engineering site, steam is defined as a “common fluid used for heat exchange” and therefore, steam is understood to be a cleaning fluid supply; includes items 40’, 62’, 68’, 74’, 76’, 78’, paragraph 0042, figure 8) provided with a cleaning fluid channel (includes items 68’,74’, 76’, 78’ figure 8) at the surface interaction layer for supplying a cleaning fluid  to a surface through the surface interaction layer being in contact with the surface (item 68’ carries cleaning fluid from a supply tank to item 14 which is in contact with floor, paragraphs 0032 and 0042); and
a dirty fluid drain (item 130, paragraph 0044, figure 8) provided with a dirty fluid channel (includes items 138, 140, 142, figure 8) at the surface interaction layer for draining, by means of underpressure (items 132 and 134, paragraph 0044, figure 8, underpressure provided by 132), dirty fluid from the surface through the surface interaction layer being in contact with the surface,
wherein the cleaning fluid supply is arranged for supplying the cleaning fluid while the dirty fluid is being drained (item 10 in figure 8 embodiment supplies cleaning fluid and drains dirty fluid simultaneously, paragraph 0043). 

    PNG
    media_image1.png
    546
    717
    media_image1.png
    Greyscale


Regarding claim 2, Krebs discloses the cleaning device as claimed in claim 1, wherein the cleaning fluid supply is provided with a first cleaning fluid channel (item 74’ through item 76’, left side, figure 8) and a second cleaning fluid channel (item 74’ through item 78’, right side, figure 8) in parallel to the dirty fluid channel (items 76’ and 78’ are defined as parallel to items 140 and 142, figure 8), 
the first cleaning fluid channel and the second cleaning fluid channel not being in the same plane (the planes for item 76’ and 78’ both go into the page when viewing figure 8; therefore, items 76’ and 78’ are defined as being in separate planes), 
and wherein the cleaning device is arranged for in a first movement direction of the cleaning device (movement indicated by arrow in figure 8; similar concept is shown in figure 4), wetting the surface by the first cleaning fluid channel (when user pushes item 10’ to the left in figure 8, item 76’ is opened and channel from item 74’ to item 76’ is open to wet the surface) and draining the surface by the dirty fluid channel (when user pushes item 10’, as seen in figure 8, the corresponding dirty fluid drain is opened; therefore, item 140 to item 138 is opened to drain the surface, paragraphs, 0042 and 0045) without the second cleaning fluid channel touching the surface (the fluid from item 74’ to item 78’ does not touch the surface since the opening is closed in the movement indicated by the arrow in figure 8, paragraphs, 0042 and 0045),
and in a second movement direction of the cleaning device (when user pulls back item 10’; indicated by arrow shown in figure 5), wetting the surface by the second cleaning fluid channel (when user pulls item 10’, item 78’ is opened and channel from item 74’ to item 78’ is open to wet the surface) and draining the surface by the dirty fluid channel (when user pulls item 10’, the corresponding dirty fluid drain is opened; therefore, item 142 to item 138 is opened to drain the surface, paragraphs 0042 and 0045) without the first fluid channel touching the surface (the fluid from item 74’ to item 76’ does not touch the surface since it is closed off in the movement indicated by the arrow in figure 5, paragraphs 0042 and 0045).
Regarding claim 3, Krebs discloses the cleaning device as claimed in claim 2, wherein a first part (defined in annotated figure 8 below) of the surface interaction layer is provided with the first cleaning fluid channel (item 74’ to item 76’) and the dirty fluid channel (includes items 140 to item 138), and a second part (defined in annotated figure 8 below) of the surface interaction layer is provided with the second cleaning fluid channel (item 74’ to item 78’) and the dirty fluid channel (includes items 142 to 138), with the first cleaning fluid channel, the second cleaning fluid channel and the dirty fluid channel not being all in the same plane (the planes for item 76’, 78’, 140, 142 all go into the page when viewing figure 8; therefore, items 76’, 78’, 140, 142 are defined as being in separate planes), 
wherein the first part of the surface interaction layer is arranged for cleaning the surface in the first movement direction (when user pushes item 10’,indicated by push stroke arrow in annotated figure 8 below, item 76’ is open to supply cleaning fluid and item 140 is open to drain dirty fluid, both are on the first part of item 10’) , and the second part of the surface interaction layer is arranged for cleaning the surface in the second movement direction (when user pulls item 10’, indicated by arrow in figure 5, item 78’ is open to supply fluid and item 142 is open to drain dirty fluid, both are on the second part of item 10’).

    PNG
    media_image2.png
    403
    595
    media_image2.png
    Greyscale

Annotated Figure 8.

Regarding claim 4, Krebs discloses the cleaning device as claimed in claim 1, wherein the dirty fluid drain is provided with a first dirty fluid channel (item 140 leading into item 138, figure 8) and a second dirty fluid channel (item 142 leading into the second item 138, figure 8) in parallel to the cleaning fluid channel (dirty fluid channels are defined to be on opposite sides of item 68’, figure 8). 
Regarding claim 5, Krebs discloses the cleaning device as claimed in claim 1, wherein the cleaning fluid supply is provided with a cleaning fluid container (item 40’ in figure 8, identical to item 40 in figure 1 which shows the full cleaning device) for supply the cleaning fluid to the cleaning fluid channel. 
Regarding claim 11, Krebs discloses a vacuum cleaner provided with a cleaning device as claimed in claim 1 (figure 8 embodiment includes item 10’ and vacuum system, paragraph 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US X) in view of Barnes (US Patent No. 5,735,017). 
Regarding claim 6, Krebs discloses a cleaning device as claimed in claim 1, and a pressure difference applying device for transferring dirty fluid from the surface interaction layer to a dirty fluid container (items 132 and 134 are defined as pressure difference applying device since vacuums chance the pressure the pressure to create the vacuum function). Though Krebs discloses a dirty fluid drain by suction leads back into the cleaning device, it is not explicitly disclosed wherein the dirty fluid drain is provided with a dirty fluid container. 
However, Barnes teaches a cleaning device with a dirty fluid drain (item 52, figure 2) wherein the dirty fluid drain is provided with a dirty fluid container (item 60, figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device as disclosed in Krebs to include a dirty fluid container, as taught in Barnes, in order to store contaminated liquid (Barnes, abstract). 
Regarding claim 10, Krebs discloses the cleaning device as claimed in claim 1, but does not explicitly disclose further comprising a single fluid container to supply cleaning fluid and to collect dirty fluid.
However, Barnes teaches a cleaning device comprising a single fluid container (item 22, figure 1) to supply cleaning fluid (item 66, column 3, lines 41-47, figure 2) and to collect dirty fluid (into item 60 surrounding item 66, column 4, lines 1-3, figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device as disclosed in Krebs to include a single container to supply cleaning fluid and to collect dirty fluid, as taught in Barnes, to minimize tank and housing size requirements in the cleaning device and by providing a flexible bladder (which holds the supply cleaning fluid), there is more recovery room in the tank as contaminated liquid is accumulated (Barnes, column 2, lines 7-13). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US 2011/0131753) in view of Mandhai (US 2012/0042467). 
Regarding claim 7, Krebs discloses the cleaning device as claimed in claim 1, in which the surface interaction layer is made of microfibers (item 126’, which is part of item 14, comprises a microfiber material; paragraph 0041) but does not explicitly disclose wherein the microfibers have a polyurethane coating.
However, Mandhai teaches a surface interaction layer intended to be used in a cleaning device wherein the surface interaction layer (item 200) made of microfibers (item 202, paragraphs 0015-0016) and the microfiber layer has a polyurethane coating (paragraph 0017). 
It would have been obvious to one of ordinary skill in the art to modify the surface interaction layer, as disclosed in Krebs, to include a polyurethane coating, as taught in Mandhai, for the purpose of having an intermediate layer/coating for stability when increased pressure is placed on the surface interaction layer during use (Mandhai, paragraph 0017). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US 2011/0131753) in view of Keck (US 2003/0200991). 
Regarding claim 8, Krebs discloses the cleaning device as claimed in claim 1, wherein the surface interaction layer comprises a microfiber however, Krebs does not explicitly disclose the surface interaction layer comprising a fine and a coarse microfiber, wherein the fine microfiber is arranged for contacting the surface where the dirty fluid is drained from the surface, and the coarse microfiber is arranged for contacting the surface where the cleaning fluid is supplied to the surface. 
Though Krebs discloses the surface interaction comprising a microfiber fabric, Krebs does not explicitly disclose the type of microfiber layer. However, Keck teaches a material used for cleaning pads, mops, wipes, and other cleaning articles that contains coarse filaments and fine filaments, wherein the fine microfiber is arranged for contacting the surface where the dirty fluid is drained from the surface (as user pushes/pulls cleaning device, corresponding to item 10’ in Krebs, the fine microfibers, as taught in Keck, will move where the cleaning device travels; therefore, the fine microfiber is capable of contacting the surface where the dirty fluid is drained from as item 10’ from Krebs moves along surface), and the coarse microfiber is arranged for contacting the surface where the cleaning fluid is supplied to the surface (as user pushes/pulls cleaning device, corresponding to item 10’ in Krebs, the coarse microfibers, as taught in Keck, will move where the cleaning device travels; therefore, the coarse microfibers are capable of contacting the surface where the cleaning fluid is supplied). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microfiber surface interaction layer as disclosed in Krebs to include a nonwoven web of coarse and fine filaments, as taught in Keck, in order to improve the uptake and retention of dirt, dust and/or debris as well as to provide a durable cleaning surface with good abrasion surface (paragraph 0125). 
Regarding claim 9, the combination of Krebs and Keck discloses the cleaning device as claimed in claim 8, wherein a coarse microfiber layer is between the dirty fluid drain and a fine microfiber layer arranged for contacting the surface (Keck, the coarse and fine filaments are in a nonwoven web along item 126’, corresponding to Krebs, meaning the fibers are interlaid between each other in an non-identifiable manner from Krebs, paragraph 0033; therefore, a coarse microfiber is between dirty fluid drain, corresponding to items 140 to 138 in Krebs, and a fine microfiber layer that is capable of being arranged to contact the surface), 
and wherein the fine microfiber layer is between the cleaning supply unit and the coarse microfiber layer arranged for contacting the surface (similar to reasoning mentioned prior, the coarse and fine filaments are in a nonwoven web along item 126’, corresponding to Krebs, meaning the fibers are interlaid between each other in an non-identifiable manner from Krebs, paragraph 0033; therefore, the fine microfiber layer is between cleaning supply, corresponding to items 74’ to 78’ in Krebs, and the coarse microfiber layer). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kegg (US 2015/0132523) discloses a cleaning device comprising a surface interaction layer, a cleaning fluid supply provided with a first and second cleaning fluid channel, a dirty fluid drain (defined as the suction nozzle), wherein the cleaning fluid supply is arranged for supplying the cleaning fluid while the dirty fluid is being drained (paragraph 0029). 
Aldrich (US 2015/0136176) discloses a cleaning device comprising a surface interaction layer, a cleaning fluid supply provided with a first and second cleaning fluid nozzles, a dirty fluid drain, wherein the cleaning fluid supply is arranged for supplying the cleaning fluid to the floor surface while the spent fluid containing debris and contaminants (i.e. dirty fluid) is being drained (paragraph 0024).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723